     Case 2:19-cv-02572-WBS-DB Document 21 Filed 06/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CRAIG IVAN ADAMS,                                 No. 2:19-cv-2572 WBS DB P
12                       Petitioner,
13                v.                                    ORDER
14    PATRICK COVELLO,
15                       Respondent.
16

17           Petitioner has requested the appointment of counsel. He argues that he has limited reading

18   comprehension and vocabulary, that he is not computer literate, and that he has no legal research

19   abilities.

20           There currently exists no absolute right to appointment of counsel in habeas proceedings.

21   See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A

22   authorizes the appointment of counsel at any stage of the case “if the interests of justice so

23   require.” See Rule 8(c), Fed. R. Governing § 2254 Cases. In the present case, the court does not

24   find that the interests of justice would be served by the appointment of counsel at the present

25   time.

26   ////

27   ////

28   ////
                                                        1
     Case 2:19-cv-02572-WBS-DB Document 21 Filed 06/29/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that petitioner’s request for appointment of

 2   counsel (ECF No. 20) is denied.

 3   Dated: June 26, 2020
 4

 5

 6

 7

 8

 9
     DLB:9
10   DB/prisoner-habeas/adam2572.110(2)

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
